Weltner, Justice,
dissenting..
I dissent.
In Varn v. Varn, 242 Ga. 309 (248 SE2d 667) (1978) we sought, finally, to lay to rest the uncertainties and ambiguities which our opinions had created relative to the existence vel non of waiver of the right to seek modification. We held that “the right to modification will be waived by agreement of the parties only in very clear waiver language which refers to the right of modification.” 242 Ga. at 311.
As I interpret Varn, that means that if it is written down in words that the right to seek modification is waived, it is waived; if it is not written down in words that the right to seek modification is waived, it is not waived.
Here is what these parties agreed to concerning future modification of the right to receive alimony, and the obligation to pay alimony: “[t]he Husband shall further pay to the Wife as alimony the sum of Three Hundred Dollars ($300) per month beginning with the month of the signing of this Agreement and continuing monthly thereafter until the Wife remarries or dies. In consideration therefor the Wife hereby waives her statutory right to future modifications of the alimony provided herein.” Hence, and according to Varn, it is clearly written down in words that the wife waived her right to seek modification. It is equally clear that nowhere is it written down in words that the husband waived his right to seek modification.
I fail to see any of the want of clarity for which the majority now vitiates the wife’s waiver. Indeed, such an infusion of ambiguity into the plain and unequivocal language of the agreement has a potential for major mischief, casting doubt upon decrees containing similar language, and possibly precipitating new battles between permanently warring former spouses.
I am authorized to state that Justice Clarke and Justice Gregory join in this dissent.